State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      520129
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

DANIEL DAVIS,
                    Appellant.
________________________________


Calendar Date:   May 27, 2015

Before:   Peters, P.J., Lahtinen, Garry and Devine, JJ.

                             __________


     John W. Hillman, Valatie, for appellant.

      Michael Cozzolino, Special Prosecutor, Claverack, for
respondent.

                             __________


Lahtinen, J.

      Appeal from an order of the County Court of Columbia County
(Koweek, J.), entered September 30, 2014, which classified
defendant as a risk level III sex offender pursuant to the Sex
Offender Registration Act.

      Defendant pleaded guilty to attempted sexual abuse in the
first degree, stemming from his sexual contact with a 10-year-old
child when he was 60 years old, and was sentenced to one year in
jail. The People submitted a risk assessment instrument that
presumptively classified defendant as a risk level I sex
offender, in accordance with the Sex Offender Registration Act
(hereinafter SORA) (see Correction Law art 6-C). However, the
People requested a risk level III assessment as an upward
departure, based upon defendant's 30-year criminal history.
                              -2-                  520129

After a hearing, County Court agreed and classified defendant as
a risk level III sex offender and a predicate sex offender (see
Correction Law § 168-a [7] [c]). Defendant appeals.

      The order sought to be reviewed on this appeal contains a
date stamp reflecting that it was signed by the Deputy Chief
Clerk of the Court and entered in the office of the clerk of the
Family Court of Columbia County, instead of in the office of the
clerk of the County Court of Columbia County. Since the order
was not "entered and filed in the office of the clerk of the
court where the action is triable" (CPLR 2220 [a]), the appeal is
not properly before us at this time and must be dismissed (see
People v Laurange, 97 AD3d 995, 996 [2012]).

     Peters, P.J., Garry and Devine, JJ., concur.



     ORDERED that the appeal is dismissed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court